DENY; and Opinion Filed September 6, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00941-CV

                          IN RE VENKY VENKATRAMAN, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF04-11968

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Molberg

       Before the Court is relator’s August 9, 2019 petition for writ of mandamus complaining of

the trial court’s May 6, 2019 final modification order in a suit affecting parent-child relationship.

Relator contends the trial court abused its discretion by signing the May 6 order because it does

not comply with this Court’s August 30, 2017 opinion and subsequently issued mandate.

       To be entitled to mandamus relief, relator must show that the trial court has clearly abused

its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

mandamus record, we conclude relator has not shown he is entitled to the relief requested.
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if court determines relator is not entitled to relief sought).




                                                    /Ken Molberg/
                                                    KEN MOLBERG
                                                    JUSTICE



190941F.P05




                                                 –2–